 



Exhibit 10.4
BAKER HUGHES INCORPORATED
Compensation Table for Directors

         
Independent Directors 1:
       
 
       
Annual Cash Retainer
  $ 60,000  
Audit/Ethics Committee Chairman Annual Retainer:
  $ 20,000  
Other Committee Chairman Annual Retainer:
  $ 15,000  
Audit/Ethics Committee Members Retainer:
  $ 10,000  
Other Committee Members Retainer (Excluding Executive Committee):
  $ 5,000  
 
       
Annual Non-Retainer Equity:
  $ 150,000 *

 

*   $100,000 of restricted stock will be awarded in January of each year and    
  $25,000 of stock options will be awarded in January and July of each year.

1 Independent directors are reimbursed for reasonable travel and related
expenses.

